        Case 1:18-cv-10664-ER-OTW Document 28
                                           24 Filed 08/26/19
                                                    06/20/19 Page 1 of 4




                          HANG & ASSOCIATES, PLLC
                                    ATTORNEYS AT LAW
                                 136-18 39th Avenue, Suite 1003
                                   Flushing, New York 11354


                                          June 20, 2019
Rui Ma, Esq.
Tel : (718) 353-8522
Fax: (718) 353-6288
Email: rma@hanglaw.com

VIA E-Mail:
Hon. Judge Edgardo Ramos, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

               RE: Case No. 18-cv-10664-ER-OTW
               Bernabe Sanchez Gonzalez v. Tribeca Hummus Inc., et al.

Dear Judge Ramos:

        Plaintiff Bernabe Sanchez Gonzalez (“Plaintiff,” “Plaintiff Sanchez,” or “Mr. Sanchez”)
and Defendants, Tribeca Hummus Inc. d/b/a Nish Nush, Eyal Hen, Eyal Asulin, and Shai Sudai
(collectively, “Defendants”) respectfully request that Your Honor approve the settlement reached
in this matter. A copy of the proposed settlement agreement is annexed herein as Exhibit A.

   I.      Plaintiff’s Allegations and Defendants’ Responses

        This action was originally brought by Plaintiff for alleged failure to pay minimum wages,
unpaid overtime wages, unpaid "spread of hours" premium, failure to give a wage notice at time
of hire, failure to provide paystubs and failure to reimburse for tools of the trade pursuant to the
Fair Labor Standards Act (“FLSA”), 29 U.S.C. 201 et seq., and the New York Labor Law
(“NYLL”).

       Plaintiff Sanchez alleged that he was formerly employed as delivery worker for Tribeca
Hummus Inc. d/b/a Nish Nush, a Mediterranean style restaurant owned by Defendants and located
at 88 Reade Street, New York, NY 10013. Defendants hired Plaintiff from on or about July 2013
to December 2016. Plaintiff alleges that from July 2013 to November 2016 he worked sixty-eight
(68) hours per week. During his time employed by Defendants, Mr. Sanchez was paid $5.00 per
hour, beginning in 2013 through the end of 2015 and raised to $7.50 per hour until the end of his
employment.



                                                 1
          Case 1:18-cv-10664-ER-OTW Document 28
                                             24 Filed 08/26/19
                                                      06/20/19 Page 2 of 4



         Defendants employed and accounted for Plaintiff Sanchez as a delivery worker, but Plaintiff
alleges that his duties included greater time spent performing non-delivery, non-tipped functions as
Plaintiff was made to wash dishes all day, prep food all day or stock inventory all day instead of making
deliveries. Plaintiff claims that, under both the FLSA and NYLL, Defendant is not entitled to take a
tip credit because Plaintiff Sanchez’s non-tipped duties exceeded 20% of each workday, or 2 hours per
day (whichever is less in each day) (12 N.Y.C.R.R. §146) and Plaintiff Sanchez should have been paid
regular minimum wage.

        Although Defendants did implement a time tracking system after 2014 and paid Plaintiff
overtime, Plaintiff was not paid the correct overtime premiums for work performed in excess of forty
hours per week because he was paid at the misapplied tip-credit rate. Moreover, Plaintiff was not paid
an additional hour at the applicable minimum rate for workdays lasting longer than ten hours.

         Additionally, Defendants did not reimburse Plaintiff for expenses incurred in relation to tools
of the trade. Plaintiff Sanchez spent $300.00 to purchase the bicycle and spent approximately $20.00
per month to maintain and repair the bicycle which was never reimbursed by Defendants.

        Defendants claim that they have complete and accurate time records through use of a swipe
system, and the time clocked in matched the time Plaintiff was paid for. They also claim that
Plaintiff was not engaged in non-tipped work sufficient to nullify the tip credit.

      In sum, there is a bona fide dispute between the Parties regarding the merits of Plaintiff’s
wage and hour claims. The instant settlement constitutes the Parties’ effort to resolve same in an
amicable fashion through arm’s length bargaining.

    II.      Settlement Negotiations

        At the inception of the litigation, Plaintiff submitted a settlement demand in the amount of
approximately $95,000.00, exclusive of attorney’s fees. The demand was wholly based on
Plaintiff’s maximum possible recovery if he were able to establish each and every claim.
Defendants contend that the swipe system and payroll records established a complete defense to
any liability. However, Defendants were willing to pay a premium, within reason, to settle this
matter before protracted and costly litigation. In view of that, Defendants initial offer of settlement
was $10,000 because they did not have the requisite WTPA Form and they were incurring counsel
fees. The Parties engaged in good faith settlement discussions with the help of a Court appointed
mediator, and the Parties agreed on the settlement amount of $23,000.00 in order to avoid
potentially significant and unanticipated burdens and expenses in establishing their respective
positions.

        The gross settlement amount is $23,000.00, inclusive of Plaintiff’s counsel’s attorneys’
fees and costs of $8,090.00 with settlement payments to Plaintiff Sanchez of $14,910.00. The
attorney’s fees and costs are allocated as follows: $7,454.00 for fees, and $636.00 for costs. This
reflects a reasonable compromise between the parties’ dispute over Defendants’ alleged failure to
pay minimum wages, unpaid overtime wages, failure to give a wage notice at time of hire, failure
to provide paystubs, and failure to reimburse for tools of the trade. This amount also considers the
costs and the uncertainty of protracted litigation, in particularly significant concerns about the
collectability of a judgment against Defendants. This settlement was reached after extensive
negotiations between the parties and the parties agree that the settlement is fair and reasonable.

                                                   2
         Case 1:18-cv-10664-ER-OTW Document 28
                                            24 Filed 08/26/19
                                                     06/20/19 Page 3 of 4



      III.      The Settlement is Fair and Reasonable

        The Second Circuit’s decision in Cheeks v. Freeport Pancake House, Inc., 2015 WL
4664283 (2d Cir. 2015) provides that stipulated dismissals settling FLSA claims with prejudice
require the approval of the district court or the Department of Labor. An FLSA settlement should
receive judicial approval where it is “fair and reasonable.” See Wolinsky v. Scholastic, Inc. 900 F.
Supp. 2d 332, 335 (S.D.N.Y. 2012). Generally, there is a “strong presumption in favor of finding
a settlement fair,” as “the Court is generally not in as good a position as the Parties to determine
the reasonableness of an FLSA settlement.” Crabtree v. Volkert, Inc., No. 11–0529–WS–B, 2013
WL 593500, at *3 (S.D. Ala. Feb. 14, 2013). Moreover, “[c]ourts approve FLSA settlements when
they are reached as a result of contested litigation to resolve bona fide disputes.” In re Penthouse
Executive Club Compensation Litig., No. 10-cv-1145, 2014 U.S. Dist. LEXIS 5864, at *22
(S.D.N.Y. Jan. 14, 2014) (noting that the inherent adversarial nature of a litigated FLSA case is
adequate indicator of fairness of settlement). In considering whether a settlement is fair and
reasonable, the principal question is “whether the agreement reflects a ‘reasonable compromise of
disputed issues [rather] than a mere waiver of statutory rights brought about by an employer’s
overreaching.’” Le v. SITA Info. Networking Computing USA, Inc., No. 07-CV-86, 2008 WL
724155, at *1 (E.D.N.Y. Mar. 13, 2008) (quoting Lynn's Food Stores, Inc. v. U.S. By & Through
U.S. Dep't of Labor, Employment Standards Admin., Wage & Hour Div., 679 F.2d 1350, 1354
(11th Cir. 1982)).

       It is apparent that the Agreement in this matter is a fair and reasonable resolution of the
bona fide disputes between the Parties. This is because the Agreement: (1) enables the Parties to
avoid the possible substantial burdens and expenses of establishing their respective claims and
defenses and accounts for the risks in proceeding with the litigation; and (2) is the product of
arm’s-length bargaining between experienced labor and employment counsel which was
completely devoid of any semblance of fraud or collusion. See gen. Wolinsky, 900 F. Supp. 2d at
335. Accordingly, it is respectfully requested that the Agreement be approved in its entirety.

IV.          Plaintiff’s Application for Attorney’s Fees Should Be Approved

        The settlement agreement also provides for reasonable attorneys’ fees. Pursuant to our
firm’s agreement with the Plaintiff the firm will be reimbursed $636.00 in filing fees, costs, and
retain 1/3 of the remaining settlement amount of $7,454.00, which comes to $8,090.00 as set forth
in Paragraph 2 of the Settlement Agreement. Based on my experience in handling FLSA and
NYLL matters, this is a standard and acceptable arrangement for attorneys’ fees.

         Attorneys’ fees of 33% on FLSA and NYLL claims are routinely approved by courts in the
Second Circuit. See, e.g., Calle v. Elite Specialty Coatings Plus, Inc., 2014 U.S. Dist. LEXIS
164069 (E.D.N.Y. Nov. 19, 2014) (approving settlement of FLSA and NYLL claims stating that
a “one-third contingency fee is a commonly accepted fee in this Circuit”); Rangel v. 639 Grand
St. Meat & Produce Corp., 2013 U.S. Dist. LEXIS 134207 (E.D.N.Y. Sept. 19, 2013). This case
is distinguishable from the case cited in Cheeks, wherein that settlement agreement was denied
because the attorneys’ fees were set at between 40 and 43.6 percent of the total payment, without
justification to support the higher fees. Cheeks v. Freeport Pancake House, Inc., 796 F3d 199,
206 (2d Cir 2015) (citing Lopez v Nights of Cabiria, LLC, 96 F Supp 3d 170, 181-82 (SDNY
2015). Therefore, as 1/3 is standard practice in FLSA claims, it is a fair number for this matter as
well.
                                                  3
       Case 1:18-cv-10664-ER-OTW Document 28
                                          24 Filed 08/26/19
                                                   06/20/19 Page 4 of 4




         Hang & Associates, PLLC (“Hang & Associates”) represents both plaintiffs and defendants
in litigating claims arising out of the employment relationship, including claims for employment
discrimination, wage and hour issues, and contact disputes. Mr. Jian Hang, Esq., principal attorney
of Hang & Associates, has over ten years of experience in the field of employment law. His office
currently represents plaintiffs with wage & hour claims in more than 100 lawsuits in federal and
state courts and is well respected in the Flushing community. Prior to forming Hang & Associates
Mr. Hang practiced labor law at Epstein, Becker & Green, P.C. Hang & Associates focuses
exclusively on employment law. Given his years of experience, and the practice’s specialized focus
on employment law, Jian Hang typically charges an hourly rate of $350. Lorena P. Duarte, Esq.,
lead attorney on this case, has experience in employment, family, real estate, and mass tort
litigation. Being fluent in Spanish and French, she specializes in representing the Spanish speaking
community in these cases both on plaintiff and defendant side. Currently, she independently handles a
case load of more than thirty cases which includes client intake, discovery, depositions, motion
practice, settlement and possible trial and bill an hourly rate of $275. Hang & Associates spent a
considerable amount of time on this matter, and had it been billing hourly, it would have incurred
fees and costs of $11,948.50.


V.   Conclusion

        For the foregoing reasons, Counsel for all parties respectfully submit that the Settlement
Agreement is fair and reasonable, and therefore jointly request that the Court approve or so order
the Settlement Agreement.
                                                    Respectfully submitted,

                                                      /s/ Rui Ma__
                                                      Rui Ma, Esq.




                                                 4
